Name: Council Decision 2013/133/CFSP of 18Ã March 2013 appointing the European Union Special Representative for the Sahel
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international security;  international affairs;  Africa
 Date Published: 2013-03-19

 19.3.2013 EN Official Journal of the European Union L 75/29 COUNCIL DECISION 2013/133/CFSP of 18 March 2013 appointing the European Union Special Representative for the Sahel THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) There is a need for a regional response by the Union to the complex and inter-related challenges in the Sahel. (2) Mr Michel Dominique REVEYRAND  DE MENTHON should be appointed as European Union Special Representative (EUSR) for the Sahel for the period until 28 February 2014. (3) The EUSR will implement his mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative 1. Mr Michel Dominique REVEYRAND  DE MENTHON is hereby appointed as the EUSR for the Sahel until 28 February 2014. The mandate of the EUSR may be extended or terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR). 2. For the purposes of the EUSRs mandate, the Sahel is defined as comprising the primary focus of the EU Strategy for Security and Development in the Sahel (the Strategy), namely Mali, Mauritania and Niger. For issues with broader regional implications, the EUSR shall engage with other countries and regional or international entities beyond the Sahel, as appropriate. 3. In view of the need for a regional approach to the inter-related challenges facing the region, the EUSR for the Sahel shall work in close consultation with other relevant EUSRs, including the EUSR for the Southern Mediterranean region, the EUSR for Human Rights and the EUSR to the African Union. Article 2 Policy objectives 1. The mandate of the EUSR shall be based on the policy objective of the Union in relation to the Sahel to contribute actively to regional and international efforts to achieve lasting peace, security and development in the region. The EUSR shall furthermore aim to enhance the quality, intensity and impact of the Unions multi-faceted engagement in the Sahel. 2. The EUSR shall contribute to developing and implementing the Union approach encompassing all aspects of Union action, in particular in the political, security and development areas, including the Strategy, and to coordinating all relevant instruments for Union actions. 3. Initial priority shall be given to Mali and to the regional dimensions of the conflict there. 4. Regarding Mali, the Unions policy objectives aim, through the coordinated and effective use of all its instruments, to promote a return for Mali and its people to a path of peace, reconciliation, security and development. Article 3 Mandate 1. In order to achieve the Unions policy objectives in relation to the Sahel, the mandate of the EUSR shall be to: (a) actively contribute to the implementation, coordination and further development of the Unions comprehensive approach to the regional crisis, on the basis of its Strategy, with a view to enhancing the overall coherence and effectiveness of Union activities in the Sahel, in particular in Mali; (b) engage with all relevant stakeholders of the region, governments, regional authorities, regional and international organisations, civil society and diasporas, with a view to furthering the Unions objectives and contribute to a better understanding of the role of the Union in the Sahel; (c) represent the Union in relevant regional and international fora, including the Support and Follow-Up Group on the situation in Mali, and ensure visibility for Union support to crisis management and conflict prevention, including the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) and the European Union CSDP mission in Niger (EUCAP Sahel Niger); (d) maintain close cooperation with the United Nations (UN), in particular the Special Envoy of the Secretary-General for the Sahel, and the Special Representative of the Secretary-General for West Africa, the African Union (AU), in particular the AU High Representative for Mali and the Sahel, the Economic Community of West African States (ECOWAS) and other leading national, regional and international stakeholders including other Special Envoys for the Sahel; (e) closely follow the regional and trans-boundary dimensions of the crisis, including terrorism, organised crime, arms smuggling, human trafficking, drug trafficking, refugee and migration flows and related financial flows; in close cooperation with the EU Counter-Terrorism Coordinator, contribute to the further implementation of the EU Counter-Terrorism Strategy; (f) maintain regular high-level political contacts with the countries in the region affected by terrorism and international crime in order to ensure a coherent and comprehensive approach and to ensure the Unions key role in the international efforts to fight terrorism and international crime. This includes the Unions active support to regional capacity-building in the security sector, and ensuring that the root causes of terrorism and international crime in the Sahel are adequately addressed; (g) closely follow the political and security consequences of humanitarian crises in the region; (h) with regard to Mali, contribute to regional and international efforts to facilitate the resolution of the crisis in Mali, in particular the adoption and implementation of the roadmap for the political transition, a free and transparent electoral process and a credible national inclusive dialogue; (i) promote institution building, security sector reform and long-term peace building and reconciliation in Mali; (j) cooperate with the EUSR for Human Rights in promoting respect for human rights and international humanitarian law and maintain regular contacts with relevant authorities in Mali and in the region, the Office of the Prosecutor of the International Criminal Court, the Office of the High Commissioner for Human Rights and the human rights defenders and observers in the region. Contribute to the implementation of the Unions human rights policy including the EU Guidelines on human rights, and international humanitarian law, in particular the EU Guidelines on Children and Armed Conflict as well as EU guidelines on violence against women and girls and combating all forms of discrimination against them, the Updated European Union Guidelines on promoting compliance with international humanitarian law, the Revised Guidelines on the Protection of Civilians in CSDP Missions and Operations and the Union policy regarding the UN Security Council Resolution (UNSCR) 1325 (2000) on Women, Peace and Security, including by monitoring and reporting on developments as well as formulating recommendations in this regard; (k) follow up and report on compliance with relevant UNSCRs, in particular 2056 (2012), 2071 (2012) and 2085 (2012). 2. For the purpose of the fulfilment of his mandate, the EUSR shall, inter alia: (a) advise and report on the formulation of Union positions in regional and international fora, as appropriate, in order to proactively promote and strengthen the Unions comprehensive approach towards the crisis in the Sahel; (b) maintain an overview of all activities of the Union and cooperate closely with relevant Union delegations. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the responsibilities of the HR. 3. The EUSR shall work in close coordination with the European External Action Service (EEAS). Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR until 28 February 2014 shall be EUR 1 350 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy and security issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, institutions of the Union, and the EEAS may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded to the EUSR shall be covered by the Member State concerned, the institution of the Union concerned or the EEAS. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. 4. The EUSR staff shall be co-located with the relevant EEAS departments or Union delegations in order to ensure coherence and consistency with regard to their respective activities. Article 7 Privileges and immunities of the EUSR and staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host countries, as appropriate. Member States and the EEAS shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of EUSRs team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (1). Article 9 Access to information and logistical support 1. Member States, the Commission, the EEAS and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, in particular by: (a) establishing a mission-specific security plan, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high-risk insurance as required by the conditions in the mission area; (c) ensuring that all members of the team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to that area; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the progress report and with the mandate implementation report. Article 11 Reporting 1. The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. 2. The EUSR shall report on the best way of pursuing Union initiatives, such as the contribution of the Union to reforms, and including the political aspects of relevant Union development projects, in coordination with Union delegations in the region. Article 12 Coordination with other Union actors 1. In the framework of the Strategy, the EUSR shall contribute to the unity, consistency and effectiveness of the Unions political and diplomatic action and shall help ensure that all Union instruments and Member States actions are engaged consistently, to attain the Unions policy objectives. 2. The activities of the EUSR shall be coordinated with those of Union delegations and of the Commission, as well as those of other EUSRs active in the region. The EUSR shall provide Member States missions and Union delegations in the region with regular briefings. 3. In the field, close liaison shall be maintained with the Heads of Union delegations and Member States Heads of Mission. The EUSR, in close cooperation with relevant Union delegations shall provide local political guidance to the Head of Mission of EUCAP Sahel Niger and Mission Commander of EUTM Mali. The EUSR, the Mission Commander of EUTM Mali and the Civilian Operation Commander of EUCAP Sahel Niger shall consult each other as required. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report before the end of August 2013 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 March 2013. For the Council The President S. COVENEY (1) OJ L 141, 27.5.2011, p. 17.